Exhibit 10.5

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

(Robert C. Flexon)

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Second Amendment”) dated as of
March 18, 2013, by and between Dynegy Operating Company (“Company”) and Robert
C. Flexon (“Executive”).

 

WITNESSETH:

 

WHEREAS, Company and Executive are parties to that certain Employment Agreement,
dated June 22, 2011 (“Employment Agreement”);

 

WHEREAS, Company and Executive desire to amend the Employment Agreement to
conform Executive’s incentive compensation with Dynegy Inc.’s Incentive
Compensation Plan (the “Incentive Compensation Plan”);

 

WHEREAS, Company and Executive desire to amend the Employment Agreement to
conform Executive’s indemnification rights with Dynegy Inc.’s Certificate of
Incorporation;

 

WHEREAS, the Board terminated the Dynegy Excise Tax Reimbursement Policy as of
March 18, 2013; and

 

WHEREAS, the Employment Agreement allows Company and Executive to amend the
Employment Agreement through written consent.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Executive agree as follows:

 

1.              Section 5 is hereby amended by revising Section 5(c) to be and
read as follows:

 

(c)  Incentive Compensation Plan.  The Executive shall be eligible to
participate in the Dynegy Inc. Incentive Compensation Plan (the “Incentive
Compensation Plan”) with a target Award of 100% of Base Salary.

 

2.              Section 5 is hereby amended by revising Section 5(j) to be and
read as follows:

 

(j)            Indemnification; Directors’ and Officers’ Liability Insurance. 
The Executive shall be entitled to defense and indemnification pursuant to
Dynegy Inc.’s Certificate of Incorporation.  During the Employment Term and
thereafter, the Company shall cover the Executive under its directors’ and
officers’ liability insurance policy to the extent it covers its other officers
and directors.

 

3.              Section 7(b) is hereby amended by revising Section 7(b) to be
and read as follows:

 

(b)           Severance Plan and Change in Control Plan.  The Executive shall be
entitled to participate in the Severance Plan and the Change in Control Plan;
provided, however, that

 

--------------------------------------------------------------------------------


 

the extent the Executive is eligible to receive severance payable under
Section IV.A of the Severance Plan, the amount payable to the Executive
thereunder shall be increased by an amount equal to two (2) times the current
target Award (as described in Section 5(c)), as in effect immediately prior to
the date of the Executive’s termination of employment.  For the avoidance of
doubt, delivery by the Company of notice of non-renewal of the Initial Term or
an Additional Term pursuant to Section 3, shall be deemed to be an “Involuntary
Termination” for purposes of the Severance Plan and the Change in Control Plan
(provided, however, that no circumstance constituting Cause exists at such time
of the delivery of such notice of non-renewal).  In addition, Executive shall be
entitled to the “Best Net” provisions contained within the Second Amendment to
the Change in Control Plan.

 

4.              Section 8 is hereby amended by revising it to be and read as
follows:

 

Excise Tax Reimbursement Policy. The Executive acknowledges and consents to the
termination of the Dynegy Excise Tax Reimbursement Policy.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company and Executive have executed this Second Amendment as
of the date first set forth above:

 

 

 

COMPANY

 

 

 

DYNEGY OPERATING COMPANY:

 

 

 

 

 

By:

/s/ Julius Cox

 

 

 

 

Name:

Julius Cox

 

 

 

 

Title:

Vice President, Human Resources and Business Services

 

 

 

EXECUTIVE:

 

 

 

ROBERT C. FLEXON

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

 

 

 

Name:

Robert C. Flexon

 

 

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------